Case 19-05140-pmb           Doc 15    Filed 09/06/19 Entered 09/06/19 10:10:27      Desc Main
                                     Document      Page 1 of 12




     IT IS ORDERED as set forth below:



     Date: September 6, 2019
                                                        _____________________________________
                                                                      Paul Baisier
                                                              U.S. Bankruptcy Court Judge

  _______________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

In re:                                              :      CASE NO. 19-52577-PMB
                                                    :
GMI GROUP, INC.,                                    :      CHAPTER 11
                                                    :
               Debtor.                              :
                                                    :
                                                    :
GMI GROUP, INC.,                                    :
                                                    :      ADVERSARY PROCEEDING
               Plaintiff,                           :
                                                    :      NO. 19-5140
v.                                                  :
                                                    :
EXPANSION CAPITAL GROUP, LLC,                       :
                                                    :
               Defendant.                           :
                                                    :

                ORDER (I) GRANTING IN PART AND DENYING IN PART
                DEFENDANT’S MOTION TO DISMISS AND (II) DENYING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ON COUNTS I AND II

         This matter (the “Adversary Proceeding”) comes before the Court on the following:

the (i) Motion of Expansion Capital Group, LLC to Dismiss The Complaint Pursuant to Rule 12

(b)(6) of the Federal Rules of Civil Procedure and Rule 7012 of the Federal Rules of Bankruptcy
Case 19-05140-pmb            Doc 15      Filed 09/06/19 Entered 09/06/19 10:10:27                    Desc Main
                                        Document      Page 2 of 12


Procedure For Failure to State a Claim on Which Relief Can Be Granted (the “Motion to Dismiss”)

filed by the above-referenced Defendant (“Defendant”) on April 11, 2019 (Docket No. 6);1 and the

(ii) Plaintiff’s Motion for Summary Judgment on Counts I and II, and Response to Defendant’s

Motion to Dismiss (the “Summary Judgment Motion”), filed by the above-referenced Plaintiff-

Debtor (the “Debtor”) on April 25, 2019 (Docket No. 8).2 The Motion to Dismiss seeks dismissal

of the complaint filed by the Debtor that commenced this Adversary Proceeding (Docket No. 1-

1)(the “Complaint”). The Summary Judgment Motion seeks summary judgment on Counts I and

II of the Complaint.

I. Background

        The genesis of this Adversary Proceeding is a “Commercial Loan and Security Agreement”

(the “Agreement”)(Ex. A, Docket No. 1), dated July 10, 2018, in which Defendant agreed to lend

$100,000 to the Debtor (the “Loan”). The Debtor actually received $98,001, as a $1,999 fee was

deducted from the loan proceeds. The Loan was to be repaid in 180 business days through daily

debits of $738 from a specified bank account of the Debtor. See Agreement, p. 1 (Payment

Schedule); p. 2, ¶4. The Agreement provided for 180 debits of $738 followed by a final debit of



1
 Defendant filed the following additional pleadings in connection with the Motion to Dismiss: (i) Memorandum in
Support of Motion to Dismiss Plaintiff GMI Group, Inc.’s Verified Complaint (Docket 6-1)(the “Defendant’s
Memorandum of Law”), and (ii) Expansion Capital Group, LLC’s Reply in Support of its Motion to Dismiss (Docket
No. 12)(the “Defendant’s Reply”). Defendant also filed Defendant Expansion Capital Group, LLC’s Opposition to
Plaintiff’s Motion for Summary Judgment, on May 16, 2019 (Docket No. 13) in response to the Summary Judgment
Motion (“Defendant’s Opposition”). Defendant’s Opposition included the Declaration of Tim C. Mages In Support
of Defendant Expansion Capital Group, LLC’s Oppossition (sic) to Plaintiff GMI Group, Inc.’s Motion for Summary
Judgment (Docket No. 13-1)(the “Mages Affidavit”) and Defendant’s Response to Plaintiff’s Statement of Material
Facts and Statement of Additional Material Facts (Docket No. 13-2)(the “Response to Facts”). All of these pleadings
were considered in connection with this Order.
2
   The Debtor supplemented its Summary Judgment Motion, and replied to the Motion to Dismiss, with its:
(i) Memorandum of Law Supporting Plaintiff’s Motion for Summary Judgment and Response to Defendant’s Motion
to Dismiss (Docket No. 9)(“Debtor’s Memorandum of Law”), (ii) Plaintiff’s Statement of Material Factc (sic) in
Support of Plaintiff’s Motion for Summary Judgment (Docket No. 10), (iii) Supporting Affidavit of Kayla Dang
(Docket No. 11), and (iv) Plaintiff’s Reply in Support of its Cross-Motion for Summary Judgment on Counts I and II
(Docket No. 14)(the “Debtor’s Reply”). All of these pleadings were considered in connection with this Order.


                                                        2
Case 19-05140-pmb         Doc 15      Filed 09/06/19 Entered 09/06/19 10:10:27               Desc Main
                                     Document      Page 3 of 12


$160. Id. The Debtor’s principal, Kayla Dang (“Ms. Dang”), personally guaranteed the Debtor’s

performance under the Agreement (the “Guaranty”)(Ex. A, Docket No. 1, pp. 20–22). Defendant

was also granted a security interest in the collateral enumerated in the Agreement and was

authorized to file a UCC-1 financing statement evidencing its security interest. See Agreement, ¶5.

The Debtor indicates in the Complaint that at least one UCC-1 financing statement has been filed

against it, but it is not in the name of Defendant. (Complaint, ¶ 10). The Debtor also asserts that it

paid Defendant $70,510 with regard to the Loan, and should owe Defendant, at most, $29,490.

Complaint, ¶¶ 22(b), (d); 28(b), (d); 32; Request for Relief, (1)(f).

II. The Adversary Proceeding

        In the Complaint, the Debtor asserts the following counts against Defendant: (i) Count I for

a breach of a legal duty related to criminal usury under Georgia law; (ii) Count II for a breach of a

private duty related to criminal usury under Georgia law; (iii) Count III for unjust enrichment;

(iv) Count IV for a declaratory judgment as to the validity, priority, or extent of the security interests

of Defendant; (v) Count V for claims issues related to any claim filed by or on behalf of Defendant

in the underlying bankruptcy case; and (vi) Count VI for unconscionability.

        a. The Motion to Dismiss

        In the Motion to Dismiss, Defendant seeks dismissal of the Adversary Proceeding. As to

Counts I and II related to criminal usury, Defendant argues that these Counts fail for two primary

reasons: (1) the parties chose to apply South Dakota law to the Agreement, and Georgia law permits

such an election; (2) Georgia choice of law would apply South Dakota law, as the place of the

contract, to the Agreement even in the absence of an agreement to do so. Because South Dakota

has no usury limitation, Counts I and II fail.




                                                    3
Case 19-05140-pmb            Doc 15      Filed 09/06/19 Entered 09/06/19 10:10:27                     Desc Main
                                        Document      Page 4 of 12


         As to Count III for unjust enrichment, Defendant asserts that, because a legal contract exists

between the parties, there can be no claim for unjust enrichment.3 Defendant argues, as to Count

IV to determine the validity, priority or extent of Defendant’s security interests, that there is no

basis to deny its secured claim, since all of the Debtor’s issues with Defendant’s claim rely on the

Loan being usurious, which it is not. As to Count V for claim issues, Defendant notes that it has

not yet filed a claim and asserts that it would not be proper for the Debtor to file a claim on

Defendant’s behalf, as a deadline to file claims has not yet expired.4 With regard to Count VI for

unconscionability, Defendant argues that, because the interest rate charged in the Agreement

complies with South Dakota law, which Georgia allows (or compels) the parties to choose, it cannot

be unconscionable.

        b. Motion for Summary Judgment/Response to Motion to Dismiss

        In the Motion for Summary Judgment, the Debtor seeks summary judgment as to Count I

(legal duty/criminal usury) and Count II (private duty/criminal usury) of the Complaint and opposes

the Motion to Dismiss. In seeking summary judgment, the Debtor asserts that the Court should

look to Georgia law because looking to South Dakota law would violate Georgia’s strong public

policy against usury. Looking at Georgia law, the Debtor asserts that the payments required

by the Agreement and related documents resulted in an interest rate in excess of the rate permitted

by O.C.G.A. § 7-4-18(a).

        Regarding the Motion to Dismiss Count III, the Debtor asserts that, because the Agreement

is usurious under Georgia law, there is no enforceable agreement regarding the Loan, and a claim



3
  The Debtor admits that this statement of the law is correct. Debtor’s Memorandum of Law, p. 9. The Debtor asserts,
in response, that the Agreement is not valid because it is usurious.
4
 That was true when the Motion to Dismiss was filed. Since then, the Debtor has moved to establish such a deadline
(Docket No. 102), and the Court established August 31, 2019 as the date by which claims must be filed (Docket No.
103). On August 28, 2019, Defendant filed a Proof of Claim (Claim No. 21)(the “Proof of Claim”).

                                                         4
Case 19-05140-pmb        Doc 15     Filed 09/06/19 Entered 09/06/19 10:10:27             Desc Main
                                   Document      Page 5 of 12


for unjust enrichment can be maintained. The Debtor does not explain, however, how receiving

$70,510 after having advanced $98,001 to the Debtor has “unjustly enriched” Defendant.

       As to Count IV, the Debtor asserts that all interest should be forfeited because the Loan is

usurious, and because Defendant has not filed or set forth evidence of a properly perfected security

interest, its claim should be held to be unsecured. As to Count V, the Debtor asserts it may file a

claim for Defendant, and that the claim of Defendant should be valued, and its secured status be

determined, pursuant to Counts IV and V. As to Count VI, the Debtor asserts that the Debtor was

in dire need of the Loan, and that Defendant took advantage of that need by making it a South

Dakota loan.

       c. Defendant’s Response to Motion for Summary Judgment

       In response to the Motion for Summary Judgment, Defendant restates the arguments that it

says justify dismissal of Counts I and II—that either by agreement of the parties or the place of

contract, South Dakota law applies to the Agreement, and South Dakota law has no limit on the rate

of interest that Defendant can charge. Defendant notes that a few of the facts upon which the Debtor

relies in saying the place of contract is Georgia are not relevant to that analysis. Then Defendant

claims that, even if the Court finds that Georgia law applies, the Loan is not usurious because the

Debtor made a mathematical error in its calculations. In support of that assertion, Defendant cites

to its Response to Facts, ¶6 and to the Mages Affidavit, ¶12, which demonstrate that the actual

annual interest rate, when calculated by reference to business days rather than calendar days (as

required by the Agreement) is 47.8%, not the 66% asserted by the Debtor. At 47.8% per annum,

the Loan is not usurious even under Georgia law.

       After explaining that the place of solicitation of the Loan is not relevant to a choice of law

analysis, and that the Agreement was actually executed in South Dakota, Defendant returns to the



                                                 5
Case 19-05140-pmb             Doc 15      Filed 09/06/19 Entered 09/06/19 10:10:27                 Desc Main
                                         Document      Page 6 of 12


miscalculation issue again, outlining how the Agreement does not violate O.C.G.A. § 7-4-18 even

if Georgia law applies.

           d. The Debtor’s Reply and Defendant’s Reply

           In the Debtor’s Reply, it argues that the Court should not respect the choice of law

provisions in the Agreement because they contravene Georgia public policy. The Debtor then

asserts that the place of funding cannot be used to abrogate Georgia jurisdiction over lending

transactions like the Loan. Finally, the Debtor, citing to Norris v. Sigler Daisy Corp., 260 Ga. 271,

392 S.E.2d 242 (1990), asserts that the Loan is usurious under Georgia law based on the method

used in that case for calculating the relevant interest rate.

           In Defendant’s Reply, it reasserts all its arguments that suggest that South Dakota law

should apply. It then asserts that all the remaining claims should be dismissed as derivative of

Counts I and II. Defendant mentions specifically that Count III should be dismissed because there

is a valid agreement, and that Count V should be dismissed because the Debtor cannot yet file a

claim for Defendant.

III. Analysis

           a.      Counts I and II

           As to Counts I and II, the Court need not reach the issue of whether South Dakota law or

Georgia law applies. Under South Dakota law, the Loan is not usurious, since South Dakota law

imposes no limits on the interest rate that can be charged in these circumstances.5 By contrast,

Georgia law imposes a limit of five percent (5%) per month on the rate of interest that can be

charged on a commercial loan under its criminal usury statute, O.C.G.A. § 7-4-18.




5
    The Debtor concedes this is the case. See Complaint, ¶11; Debtor’s Memorandum of Law, fn. 2.


                                                         6
Case 19-05140-pmb              Doc 15       Filed 09/06/19 Entered 09/06/19 10:10:27                      Desc Main
                                           Document      Page 7 of 12


           The Debtor asserts that Defendant charged a rate of approximately 66% per year. The

Debtor does not explain in its Complaint how it made the relevant calculation, but from several

references in its subsequent pleadings it is clear that it calculates that rate by reference to a six

month (or 180 calendar day) period (see Debtor’s Memorandum of Law, p. 7; Debtor’s Reply, p. 5–

6), rather than a 180 business day period expressly contemplated by the Agreement (see Agreement,

p. 1 (Payment Schedule); p. 2, ¶4).6 This mistake shortens the repayment period to 180 calendar

days/six months. Dividing the aggregate amount of interest that the Debtor (incorrectly) determined

to be paid under the Agreement ($33,000), by six, and then dividing it again by what the Debtor

(also incorrectly) determined to be the principal amount of the loan ($100,000), yields a monthly

interest rate of 5.5%, or an annual rate of 66%.

           The fact that the Debtor divided by the wrong number of days is obvious from the

Agreement. The term of the Loan is expressly NOT 180 calendar days—it is 180 business days.

Converting those business days to calendar days yields at least 252 calendar days.7 That change

benefits Defendant. The Debtor also miscalculates the total interest, and the principal amount, both

to its disadvantage.8 Under Georgia law, for usury purposes, fees like the $1,999 fee charged to the

Debtor here are added to interest and subtracted from principal.9 Doing that in this case results in



6
 Repayment every calendar day is also not possible because the debits can only be made when banks are open (i.e.
on business days).
7
 Assuming five business days per week, 180 business days is 36 weeks. 36 weeks is 252 calendar days. The actual
period is actually a few days longer, because the foregoing does not account for holidays that do not fall on a weekend.
A longer period would further benefit Defendant. Starting on July 11, 2018, the date of funding, and considering just
Federal holidays, would result in a repayment period ending on March 27, 2019, or a period of 260 days. Finally, one
additional day would need to be added to any of these periods, since the Agreement provides for 180 debits of $738
plus one final debit of $160. See Agreement, p. 1
8
 The Debtor does correct this principal and interest mistake, but not the date counting error, in the Debtor’s Reply.
Debtor’s Reply, at 5-6.
9
    Fleet Finance, Inc of Georgia v. Jones, 263 Ga. 228, 430 S.E.2d. 352, 354 (1993); Norris, supra, at 243–244.


                                                           7
Case 19-05140-pmb             Doc 15       Filed 09/06/19 Entered 09/06/19 10:10:27                       Desc Main
                                          Document      Page 8 of 12


$34,999 in interest and $98,001 in principal. Providing for the payment of $34,999 in interest over

252 days as consideration for borrowing $98,100 yields a per month charge, using the method

provided for in Georgia cases,10 of 4.31% per month, or 51.67% per annum,11 neither of which

violates O.C.G.A. § 7-4-18.

         Based on the foregoing, Defendants’ Motion to Dismiss as to Counts I and II should be

granted, and the Motion for Summary Judgment should be denied.

         b.       Count III

         Both parties agreed that if the Agreement is a valid contract, Georgia law would not allow

for a claim of unjust enrichment. See Defendant’s Memorandum of Law, p. 10 (citing cases);

Debtor’s Memorandum of Law, p. 9 (acknowledging this statement “correctly states” the law).

Consequently, because of the holding above as to Counts I and II, the Motion to Dismiss should

also be granted as to Count III.




10
  The Georgia cases interpreting O.C.G.A. § 7-4-18 calculate interest by taking the gross amount of interest charged
during the term of the loan (as adjusted by converting certain charges to interest for this purpose) and dividing by the
original principal amount (as adjusted by subtracting those charges from the amount purportedly borrowed), and
dividing that rate by the number of months of the term of the loan. That creates a “monthly interest rate” that is then
compared to the 5% statutory limit. Fleet, supra, at 357; see also Norris, supra, at 244; S&A Industries, Inc. v. Bank
Atlanta, 247 Ga.App. 377, 543 S.E.2d 743, 752–53 (Ga. App. 2000); Ransom v. Fleet Finance Inc. 219 Ga.App.2d.
817, 466 S.E.2d 686 (Ga. App. 1996). This method of calculating an interest rate treats every loan as if the entire
principal amount is outstanding for its entire term and ignores entirely the effect of any amortization (repayment) of
the principal of the loan during the term on the effective interest rate charged. If the statutory method of calculation
took amortization into account, the rates calculated would be substantially higher. Based on the reported Georgia
cases, however, the statutory method does not appear to take amortization into account.
11
  This is slightly higher than the 47.8% calculated by Defendant in its pleadings (see Defendant’s Opposition, p.4;
Mages Affidavit, ¶12). In making its calculation, Defendant used the same incorrect figures for principal ($100,000)
and interest ($33,000) used by the Debtor. Using those incorrect figures, Defendant calculated an interest rate, if the
Loan had been for a calendar year, of 33%. Defendant then explained that, assuming there are five business days per
week, 180 business days is 36 weeks, which is 69% of a year. Dividing the 33% annual rate by 69% yields Defendant’s
47.8% figure. Using the correct figures for principal ($98,001) and interest ($34,999) yields a rate for a year of
35.67%, which when divided by 69% equals 51.7%, or 4.31% per month.


                                                           8
Case 19-05140-pmb              Doc 15       Filed 09/06/19 Entered 09/06/19 10:10:27                         Desc Main
                                           Document      Page 9 of 12


         c.       Count IV

         As noted previously, Defendant filed the Proof of Claim after the Motion to Dismiss and

the Motion for Summary Judgment were filed. In the Proof of Claim, Defendant asserts a secured

claim of $76,850. It asserts that this claim is fully secured, and that the relevant security interests

are perfected by a UCC-1 financing statement filed on November 8, 2018 in Coweta County,

Georgia (the “Financing Statement”).

         Because Counts I and II will be dismissed, any challenges to the secured status of the Proof

of Claim based violations of usury laws are also hereby dismissed. However, certain potential

issues regarding the validity and amount of the secured claim asserted in the Proof of Claim

remain,12 such that the Debtor should now be permitted to amend Count IV to address the filed

Proof of Claim and set forth precisely any remaining objections it may have to the secured claim

asserted in the Proof of Claim. Consequently, the Motion to Dismiss will be granted in part, and

denied in part, as to Count IV.

         d.       Count V

         As with Count IV, because Counts I and II will be dismissed, any challenges to the claim

asserted in the Proof of Claim based on violations of usury laws are also hereby dismissed. Also

like with Count IV, the Debtor will be permitted to amend Count V to address the filed Proof of




12
   For example, the Proof of Claim asserts a fully secured claim. The claim may be fully secured, partially secured,
or entirely unsecured, based on the value of the collateral securing it and the relative priority of other claims secured
by the same assets. See 11 U.S.C. § 506(a). The record in this case reveals that the Debtor has several other creditors
that assert interests in some or all the same assets. In addition, the Financing Statement is not in the name of Defendant,
includes no reference to Defendant, and includes references to “Purchased Receivables” and a “Processor Agreement”,
which are elements not involved in the Loan as it has thus far been described to the Court. Further, the collateral
description in the Financing Statement appears to be copied from the granting language of a security agreement but
does not match the granting language contained in the Agreement. These discrepancies could suggest that the
Financing Statement was not filed on behalf of Defendant and/or does not relate to the Loan. The Debtor may address
any issues it has with the secured claim of Defendant in an amended Count IV now that the Proof of Claim has been
filed.


                                                            9
Case 19-05140-pmb          Doc 15     Filed 09/06/19 Entered 09/06/19 10:10:27                  Desc Main
                                     Document     Page 10 of 12


Claim and set forth precisely any remaining objections it may have to the claim asserted in the Proof

of Claim.13 Consequently, the Motion to Dismiss will be granted in part, and denied in part, as to

Count V.

        e.      Count VI

        Both parties agree that the basic test of unconscionability “is whether, in the light of the

general commercial background and the commercial needs of the particular trade or case, the

clauses involved are so one-sided as to be unconscionable under the circumstances existing at the

time of the making of the contract.” R.L. Kimsey Cotton Co. v. Ferguson, 233 Ga. 962, 966, 214

S.E.2d 360, 363 (1975). Motion to Dismiss, pps. 12–13; Debtor’s Memorandum of Law, p.11.

The Debtor claims that the Agreement meets this standard primarily for two (2) reasons; (1) the

Agreement provides for a usurious rate of interest, and (2) the Debtor really needed to loan proceeds

and chose not to engage counsel to advise it regarding the Loan. As to the former, the Court has

found that the Loan is not usurious even under Georgia law. As to the latter, it is not clear how the

advice of an attorney would have been relevant to Ms. Dang and the Debtor in the alleged

circumstances. She purportedly had to have the money. The only material thing that the Debtor

seems to suggest that she would have been told by an attorney is that Defendant structured its Loan

so that it would be enforceable—something Ms. Dang no doubt assumed when she signed the

documents. There is no suggestion that she did not otherwise understand the terms of the Loan—

that the Debtor was going to get $98,001 and would have to pay $738 to Defendant every business

day for 180 consecutive business days, would make one additional $160 payment, at which point

the Loan would be repaid. The Debtor also does not explain why its voluntary choice not to engage



13
  At minimum there appears to be a dispute as to the amount paid by the Debtor regarding the Loan. Compare
Complaint, ¶22(b)(asserting payments of $70,510) with Proof of Claim, p. 26 (showing payments of $56,150, and
additional payments that were reversed of $18,450).

                                                     10
Case 19-05140-pmb           Doc 15    Filed 09/06/19 Entered 09/06/19 10:10:27            Desc Main
                                     Document     Page 11 of 12


counsel regarding the Loan would render the Loan unconscionable. Consequently, based on the

allegations of the Debtor to date, the claim of unconscionability could not be maintained, and the

Motion to Dismiss should be granted as to Count VI.

           The parties do not address, however, an issue noted above—that the method used by

Georgia courts to determine usury can substantially understate the actual interest rate to be paid

where, like here, the loan amortizes.14 The Loan has an interest rate around 50% if the rate is

determined by the method used by the Georgia courts for the purposes of determining compliance

with O.C.G.A. § 7-4-18. If instead the interest rate on the Loan is determined based on the amount

borrowed, the payment amount due on each business day, and the repayment period, the actual

interest rate that amortizes the Loan fully is over 80%. The Court will allow the Debtor to determine

whether a loan with an interest rate of that magnitude is unconscionable under Georgia law, even if

it is not usurious, and to amend Count VI to assert such a claim if it does.

IV. Conclusion

           Based on the foregoing, it is hereby ORDERED that the Motion to Dismiss is GRANTED

IN PART and DENIED IN PART as follows—Counts I, II, III and VI are dismissed, and Counts

IV and V are dismissed to the extent they seek relief based on the alleged usurious nature of the

Loan; and it is further

           ORDERED, that the Debtor is permitted thirty (30) days from the date of entry of this Order

to amend Counts IV, V and VI as set forth above; and it is further

           ORDERED, that Defendant will have fourteen (14) days from the date of the filing of any

amendments to Counts IV, V and VI to file an answer or otherwise respond to the amended Counts

IV–VI of the Complaint; and it is further



14
     See fn. 10, supra.

                                                   11
Case 19-05140-pmb       Doc 15    Filed 09/06/19 Entered 09/06/19 10:10:27            Desc Main
                                 Document     Page 12 of 12


       ORDERED that the Motion for Summary Judgment is DENIED.

       The Clerk is directed to serve a copy of this Order and Notice upon the Debtor, counsel for

the Debtor, Defendant, and counsel for Defendant.

                                   [END OF DOCUMENT]




                                               12
